TERRY KENNEDY
2485 Village View Drive, Suite 180
Henderson, NV 89074
(702) 533-7047

July 1, 2018

Jonathan Bonnette, President
Grow Condos, Inc.

Re: Fee Agreement
Gentlemen,

Set forth below are the terms and conditions regarding compensation for services
to be provided during calendar year 2018, and the fee arrangement for services
to be provided by my firm to Grow Condos, Inc., its subsidiaries and affiliates
(collectively "GRWC") for periods after June 30, 2018, along with our agreement
regarding payment of fees for those services. The effective date of this
agreement is and shall be July 1, 2018.

COMPENSATION FOR PAST SERVICES

It is acknowledged, both by GRWC and by Terry Kennedy, that there are no amounts
that GRWC currently owes Terry Kennedy for any period prior to July 1, 2018 and
that in consideration of this agreement and for other good and valuable
consideration, Terry Kennedy hereby waives any claim or cause of action, whether
in equity or at law, he has or may have against GRWC for fees for services
provided prior to July 1, 2018.

BASIC FEE ARRANGEMENT

For the twelve months beginning July 1, 2018, GRWC hereby agrees to pay Terry
Kennedy ("Kennedy") a fixed fee of One Hundred Thousand Dollars ($100,000) for
the services of Kennedy in providing outside business consulting services. It is
also understood and agreed that Mr. Kennedy is providing and intends to continue
to provide services to other clients of his firm or to otherwise be individually
employed by another entity or entities and that Mr. Kennedy shall devote only so
much time and effort as is reasonably necessary to meet the needs of GRWC within
his other time constraints.

The basic free arrangement noted above of $100,000 shall be paid through Stock
Based Compensation, in which $50,000 shall be valued at $.10 per share, and
equaling Five Hundred Thousand (500,000) shares of Grow Condos, Inc. restricted
"144" common stock. The shares are to be issued within 10 days of executing this
agreement and vest immediately upon issuance. The remainder $50,000 shall be
paid through Stock Based Compensation of Grow Condos, Inc. restricted "144"
common stock that fully vests after 180 days from the effective date of this
agreement, and at which date the shares to be issued shall equal to $50,000 and
shall be valued based on the average of the 3 lowest closing share market prices
over the previous 10 market trading days at an applied discount of 35% to that
calculated average closing share market price. Any such shares of Stock under
this basic fee arrangement will be issued to Terry Kennedy, or, upon request,
his designee.

 

--------------------------------------------------------------------------------

1 I Page

--------------------------------------------------------------------------------



Because of the nature of the services to be provided is in the nature of a fee
retainer arrangement, it is understood and agreed that no detailed billing
statements with respect to the fixed monthly fee are required nor will they be
provided and Mr. Kennedy and other firm personnel shall have no obligation and
shall not be required to account for their time. The firm will not provide GRWC
a monthly invoice for the monthly fixed fee.

The above stated fees do not include expenses and GRWC agrees to timely pay any
authorized expenses separately billed to GRWC. GRWC further agrees that Mr.
Kennedy or the firm may also utilize other employees or subcontractors to
perform services for GRWC or in support of matters assigned by you to the firm,
all subject to the time limitations set forth above. To the extent a matter
requires or may require the expertise of a business services other than what Mr.
Kennedy or other firm personnel can provide, GRWC agrees to separately engage
and pay for such business services and expenses, and Mr. Kennedy will provide
business oversight of said services within the parameters of this Fee Agreement
and all as directed by you.

Charges for expenses may and shall include, but not be limited to, expenditures
for office expenses, travel, business meals, mileage, and other expenses
incurred by us in the proper performance of consulting services for you.

AVAILABILITY TO PROVIDE SERVICES; TERM

With regard to any matter that GRWC may wish to refer to the firm that is within
the capability and expertise of Mr. Kennedy or other firm personnel to perform,
Mr. Kennedy and the firm will make himself/itself reasonably available on a
priority/first call basis to respond to the needs of GRWC or to perform the
tasks requested in regard to providing outside business consulting services,
subject to the time limitations set forth above.

The firm will perform general business consulting services for GRWC and, in the
case of specific matters identified by GRWC, only when reasonably requested to
do so either by you or by other employees or agents of GRWC acting under your
direction. The scope of our responsibility for each such matter will be
specified by you; if no such specification is made, we will perform such
services as we believe appropriate for the particular matter, in the
circumstances of the request. We will not be responsible for any specific
business management matters relating to GRWC unless they are covered by such a
request.

If any of the above terms do not meet with your approval, please let me know
immediately, and I will review them with you. If you agree with the foregoing,
please sign the duplicate original of this letter and return it to me at your
earliest convenience.

The term of this agreement shall be and is 12 months from the effective date of
July 1, 2018, and may be terminated during such initial term for any cause by
either party with thirty (30) days' official notice.

Sincerely,

 

/s/ Terry Kennedy

Terry Kennedy

 

Acknowledged and Agreed:

 

Grow Condos, Inc.

 

By: /s/ Jonathan Bonnette

Jonathan Bonnette, President

--------------------------------------------------------------------------------

2 I Page